Citation Nr: 0329299	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-12 584	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of back injury, to include on the 
basis of aggravation. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of left pelvis injury, to include on 
the basis of aggravation.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

The record reflects that by rating action dated in February 
1983, the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York denied entitlement to service 
connection for a back disorder and residuals of pelvis 
fracture.  The veteran was notified of this decision by 
letter dated in March 1983, but did not file a timely appeal.  
That determination is final.  See 38 C.F.R. § 20.1103 (2003).  

The veteran attempted to reopen the claims of entitlement to 
service connection for back and pelvis disorders in April 
1994 which the RO declined by letter dated in April 1994.  
The veteran submitted a notice of disagreement in May 1994 
and perfected a timely appeal to the Board.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in August 1997.  A transcript of that 
hearing is of record.  In a supplemental statement of the 
case dated in February 2003, the RO reopened the issues of 
entitlement to service connection for back and pelvis 
disorders, but denied the claims on the merits.  

The Board points out, however, that whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the underlying 
claim may be considered.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, regardless of the RO's action, 
the Board must initially address the question of whether 
"new and material" evidence has been presented sufficient 
to reopen the claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  In accordance with the 
prevailing law, the issues pertaining to service connection 
for the back and pelvis have been recharacterized on the 
title page.

On May 29, 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at New York, New York.  A transcript of that 
hearing is also of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues of whether new and material evidence 
has been received to reopen the claims of service connection 
for residuals of back and pelvis injuries has been 
accomplished.  

2.  By a decision entered in February 1983, the RO denied the 
claims of service connection for a back disorder and pelvis 
fracture residuals; the veteran did not appeal that 
determination within one year of the notice thereof and, 
under the law, the decision became final.  

3.  Evidence received since the February 1983 denial of the 
claims of service connection for a back disorder and pelvis 
fracture residuals bears directly and substantially upon the 
specific matters under consideration, and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claims.  


CONCLUSIONS OF LAW

1.  The February 1983 RO decision that denied the claims of 
service connection for a back disorder and pelvis fracture 
residuals is final.  38 U.S.C.A. §§ 5103A, 5107, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
previously denied claims of entitlement to service connection 
for a back disorder and pelvis fracture residuals has been 
received; therefore, the veteran's claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he was taken into service after 
having disclosed that he had had significant injuries to back 
and pelvis.  He contends that the rigors of service 
permanently aggravated the pre-existing disabilities and that 
he now has chronic and severe residuals thereof for which 
service connection should be granted.  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims, 
however, are only effective for claims received on or after 
August 29, 2001.  

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  

Specifically, the provisions of 38 U.S.C.A. § 5103(a) (West 
2002) provide that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  The provisions of 38 U.S.C.A. § 5103(b)(1) (West 
2002) provide that, in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application. 66 Fed. Reg. 45,620, 
45,630- 32 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b)(1), (e)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. 
§ 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 5103A(a-
d) (West 2002).  38 C.F.R. § 3.159 is revised in its entirety 
and now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  38 C.F.R. 
§ 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108; see 38 U.S.C.A. § 5103A(f) 
(West 2002).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims.

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c).  As alluded to 
earlier, the portion of 38 C.F.R. § 3.159(c) pertaining to 
new and material evidence petitions is effective for claims 
filed on or after August 29, 2001, and not effective 
retroactive to November 9, 2000.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations of the new law, to 
include as delineated under the newly promulgated 
implementing regulations.  In essence, the veteran in this 
case has been notified of the laws and regulations governing 
entitlement to the claimed benefit, and has, by information 
letters, rating action, and the statement of the case, been 
advised of the evidence necessary to substantiate his claim 
throughout the procedural course of the claims process.  The 
veteran and his representative have had an opportunity to 
present argument and evidence since the enactment of the 
VCAA.  

The RO has provided the veteran with the laws and regulations 
referable to new and material evidence, and has thereby 
informed him of the evidence needed to substantiate his 
claim.  In a letter dated in December 2002, the RO provided 
additional information with regard to the evidence needed to 
substantiate his claim and also informed him of who was 
responsible for obtaining what evidence.  
See Quartuccio v. Principi, 16 Vet. App 183 (2002).  

In addition, although the regulation under which the Board 
undertook further development of the evidence has been 
invalidated, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003), it is 
pointed out that this decision is a complete grant of the 
threshold issue of whether new and material evidence has been 
received to reopen the claims for service connection a back 
disorder and pelvis fracture residuals, and therefore cannot 
be deemed to violate the veteran's right to due process of 
law.  


II.  Pertinent Law and Regulations.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

When the Board or the RO denies a claim, and the decision is 
not timely appealed, the claim may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2003).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2003).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"-merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court.  Hodge 
provides for a reopening standard which calls for judgments 
as to whether the new evidence in question (1) bears directly 
or substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1, 4 
(1998).  Although not every piece of new evidence is material 
. . . some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision.  
Hodge, at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's February 
1983 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Additionally, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156 
(2003).  The amended regulation, which is effective for 
claims filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as relating 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  
Because the petition to reopen in this appeal was received in 
April 1994, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.  


III.  Factual Background and Legal Analysis.

Under the test established by the Court in Elkins v. West, 12 
Vet. App. 209 (1999), it must first be determined whether the 
claimant has presented new and material evidence to reopen 
his claims.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  When the claim for service connection for back and 
pelvis disorders was initially considered by the RO in 
February 1983, the record was fairly clear.  The record 
showed that the veteran served on active duty from September 
1961 to September 1963.  A pre-induction examination report, 
dated in October 1960, noted that the veteran had traumatic 
arthritis of the lumbar spine without objective findings.  
There was also an illegible entry relating to the pelvis.  On 
his induction examination in September 1961, the veteran 
provided history to the effect that he was struck by an 
automobile in "1959,"was hospitalized for 30 days and 
received treatment for nine months thereafter.  It was also 
recorded on the examination report that he had sustained a 
fracture of the left side of the pelvis and he had back 
symptomatology.  The service medical records show that the 
veteran received treatment for pain in the back and pelvis 
region, particularly in 1962.  An x-ray of the spine in 
August 1962 was interpreted as showing normal soft tissue and 
osseous structures.  Radiological study of the pelvis 
revealed thickening and sclerosis and irregularity along the 
left ischiac bone with new bone formation inferiorally and 
laterally.  It was felt that this represented the previous 
fracture with areas of myositis ossificans in that region.  
On the occasion of his separation examination, dated in 
August 1963, the veteran reported a history of fractured 
pelvis at one time; clinical evaluation of the 
musculoskeletal system was reported as normal.  

The RO denied service connection for a back disorder and 
residuals of pelvis fracture by rating action dated in 
February 1983 on the basis that both conditions pre-existed 
service and were not aggravated therein.  The veteran 
attempted to reopen his claim in April 1994, and private and 
VA medical evidence was submitted in support of the claim.  

The evidence added to the record after the RO's February 1983 
denial of the claims includes VA outpatient records, as well 
as some private clinical data showing treatment for various 
complaints and disorders, to include symptoms relating to the 
back and pelvis.  In May 1997, a private physician, N. T. 
Greenidge, M.D., reported that the veteran had a long history 
of back pain and radiating symptoms (pelvis?) dating back to 
an automobile accident in 1959.  Dr. Greenidge explained 
that, although no definitive judgment could be offered 
relating to conditions that existed before his first 
treatment of the veteran, it was reasonable to assume that 
heavy duties which the veteran described as having performed 
in the army, could have aggravated his existing back injury 
and prolonged his symptoms.  The Board finds that this 
evidence is new, is not cumulative of prior information of 
record, is so significant that it must be considered to 
fairly decide the underlying claims, and reflects a basis for 
an outcome which differs from the prior determination in this 
regard.  Therefore, it is found that new and material 
evidence has been received, and the claims of entitlement to 
service connection for residuals of back and pelvis injuries 
are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

For the reasons which will be discussed below, the veteran's 
claims of entitlement to service connection for back and 
pelvic injuries will be remanded to the RO for development 
and adjudication in accordance with the Veteran's Claims 
Assistance Act of 2000.  


ORDER

New and material evidence has been received to reopen the 
previously denied claims of service connection for back and 
pelvis injury residuals; the appeal is granted to this 
extent.  


REMAND

The veteran essentially contends that his pre-existing back 
and pelvis injuries were aggravated by service.  As 
previously noted, in a May 1997 medical statement, the 
veteran's private physician indicated that the claimed 
injuries were aggravated by the rigorous military duties.  
The Board observes, however, that this statement is cursory, 
and it is not clear whether or not the opinion was based on 
review of the service medical or other pertinent clinical 
records.  Consequently, while there is a medical opinion of 
record which appears to be somewhat dispositive of the 
question at issue, additional clinical support is needed.  
The VCAA specifically provides that the VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A.  Therefore, a current VA examination and 
medical opinion are warranted.  The fulfillment of the VA's 
statutory duty to assist the veteran includes providing 
additional examination by a specialist, when indicated, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record reflects that in his initial claim 
for service connection, the veteran indicated that he had 
received treatment for his lower back and pelvis at Harlem 
Hospital from March 1959 to February 1960, and at the New 
York City VA Hospital from February 1966 to 1973.  At his 
personal hearings, he testified that he had received 
treatment over the years at the VA as well as at the Upper 
Harlem Medical Center, and Columbia Presbyterian and Second 
Avenue Metropolitan Hospitals as well as at Council 
Healthcare Center since the early 1970s.  The Board observes 
that VA records dating from December 1989 are of record with 
the exception of one report dated in November 1986.  However, 
it does not appear that the RO has attempted to obtain the 
other cited records.  Such records should be secured and 
associated with the claims folder.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in an August 2002 statement of the case, a full year 
is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  Any and all of the veteran's 
clinical records dated between 1963 and 
November 1989, and from 1995 to the 
present, to include those which may be 
on microfiche, should be requested from 
the New York, New York VA Medical Center 
and associated with the claims folder.  

3.  The veteran should be asked to 
furnish the names and addresses of all 
health care providers, VA as well as 
non-VA, who treated him for back and 
pelvic symptoms since his discharge from 
service.  He should be asked to provide 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he identifies.  
All clinical records dating back to 
1958, to include those that may be on 
microfiche or in storage, should be 
requested from each provider the 
appellant identifies, if not already of 
record.  In particular, copies of 
records should be obtained from Harlem 
Hospital, the Upper Harlem Medical 
Center, Columbia Presbyterian Hospital, 
the Second Avenue Metropolitan Hospital 
and the Council Health Center.  If no 
such records can be found, ask for 
specific confirmation of that fact.  

4.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the veteran 
should be scheduled for an examination 
by a VA orthopedic specialist.  The 
claims folder and a copy of this REMAND 
must be made available to the physician.  
The examiner should review the record 
and provide an opinion as to whether it 
was at least as likely as not that the 
veteran's pre-existing disabilities of 
the low back and pelvis were permanently 
increased in severity during the period 
of active duty service, based on a 
thorough review of all pertinent medical 
documentation and history on file.  The 
examiner is asked to specifically to 
comment on Dr. Greenidge's May 1997 
statement.  All clinical findings should 
be reported in detail, and a complete 
rationale must be provided for the 
opinion expressed in a printed 
typewritten report.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  To help avoid future 
remand, the RO must ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Following completion of the 
requested development, the RO should 
readjudicate the issues of entitlement 
to service connection for residuals of 
low back and pelvis injury on the basis 
of aggravation to determine whether or 
not they may be granted.  If action 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC), and be given the opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of this 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	SUZIE S. GASTON
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




